EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam M. Treiber (Reg # 48,000) on 9 June 2022.

The application has been amended as follows: 
Claim 23 is CANCELED.

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The Information Disclosure Statement filed 18 March 2020 has been fully considered by Examiner.  An annotated copy is included with the present Notice of Allowability.

Allowable Subject Matter
3.	Claims 1-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a “hybrid memory hardware accelerator for an artificial neural network (ANN), comprising:” (1) “a communication bus interface configured to:” (1a) “receive at least a portion of an ANN model, ANN basis weights and input data, the ANN model including an input layer, one or more hidden layers and an output layer, and” (1b) “transmit output data;” (2) “a static memory, coupled to the communication bus interface, configured to store the portion of the ANN model, the ANN basis weights, the input data and the output data;” (3) “a non-refreshed dynamic memory configured to store ANN custom weights for the portion of the ANN model;” (4) “a controller coupled to the communication bus interface, the static memory and the non-refreshed dynamic memory; and” (5) “a computing engine (CE), coupled to the static memory, the non-refreshed dynamic memory and the controller, configured to:” (5a) “when the portion of the ANN model is at least a portion of the input layer:” (5a1) “generate the ANN custom weights for the portion of the input layer based on the ANN basis weights,” (5a2) “store the ANN custom weights for the portion of the input layer in the non-refreshed dynamic memory,” (5a3) “execute the portion of the input layer of the ANN model, based on the input data and the ANN custom weights for the portion of the input layer, to generate input layer output data, and” (5a4) “store the input layer output data in the non-refreshed dynamic memory,” (5b) “when the portion of the ANN model is at least a portion of a hidden layer of the ANN model:” (5b1) “generate the ANN custom weights for the portion of the hidden layer based on the ANN basis weights,” (5b2) “store the ANN custom weights for the portion of the hidden layer in the non-refreshed dynamic memory,” (5b3) “execute the portion of the hidden layer of the ANN model, based at least in part on the ANN custom weights for the portion of the hidden layer, to generate hidden layer output data, and” (5b4) “store the hidden layer output data in the non-refreshed dynamic memory, and” (5c) “when the portion of the ANN model is at least a portion of the output layer:” (5c1) “generate the ANN custom weights for the portion of the output layer based on the ANN basis weights,” (5c2) “store the ANN custom weights for the portion of the output layer in the non-refreshed dynamic memory,” (5c3) “execute the portion of the output layer of the ANN model, based at least in part on the ANN custom weights for the portion of the output layer, to generate the output data, and” (5c4) “store the output data in the static memory.”
Examiner has not discovered the hybrid memory hardware accelerator for an artificial neural network recited in claim 1, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Yao (US-2018/0046894), Lee (US-2021/0174203), Murphy (US-2021/0048955), and Paul (US-2017/0277628).  Other relevant references include Verheyen (US-11,106,972), Raum (US-2020/0285892), Lowell (US-2019/0188557), and Yu (US-2019/0034798).  While the references cited above contain various generalized similarities to the hardware configuration and artificial neural network of claim 1, the memory operations and weighting scheme recited in claim 1 are not fully taught by the prior art cited above, nor by any other prior art discovered by Examiner, either in singly or in an obvious combination.  Therefore, claim 1 distinguishes over the prior art.
Independent claim 12 recites a “method for accelerating an artificial neural network (ANN) using a hybrid memory hardware accelerator, comprising:” (1) “receiving, via a communications bus interface, at least a portion of an ANN model, ANN basis weights and input data, the ANN model including an input layer, one or more hidden layers and an output layer;” (2) “storing the portion of the ANN model, the ANN basis weights, and the input data in a static memory;” (3) “executing, by a computing engine (CE), the ANN model, including:” (3a) “when the portion of the ANN model is at least a portion of the input layer:” (3a1) “generating ANN custom weights for the portion of the input layer based on the ANN basis weights,” (3a2) “storing the ANN custom weights for the portion of the input layer in a non-refreshed dynamic memory,” (3a3) “executing the portion of the input layer of the ANN model, based on the input data and the ANN custom weights for the portion of the input layer, to generate input layer output data, and” (3a4) “storing the input layer output data in the non-refreshed dynamic memory;” (3b) “when the portion of the ANN model is at least a portion of a hidden layer of the ANN model:” (3b1) “generating the ANN custom weights for the portion of the hidden layer based on the ANN basis weights,” (3b2) “storing the ANN custom weights for the portion of the hidden layer in the non-refreshed dynamic memory,” (3b3) “executing the portion of the hidden layer of the ANN model, based at least in part on the ANN custom weights for the portion of the hidden layer, to generate hidden layer output data, and” (3b4) “storing the hidden layer output data in the non-refreshed dynamic memory;” (3c) “when the portion of the ANN model is at least a portion of the output layer:” (3c1) “generating the ANN custom weights for the portion of the output layer based on the ANN basis weights,” (3c2) “storing the ANN custom weights for the portion of the output layer in the non-refreshed dynamic memory,” (3c3) “executing the portion of the output layer of the ANN model, based at least in part on the ANN custom weights for the portion of the output layer, to generate output data, and” (3c4) “storing the output data in the static memory; and” (4) transmitting, via the communications bus interface, the output data.”
As with claim 1, Examiner has not discovered claim 12 in the prior art, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Yao (US-2018/0046894), Lee (US-2021/0174203), Murphy (US-2021/0048955), and Paul (US-2017/0277628).  Other relevant references include Verheyen (US-11,106,972), Raum (US-2020/0285892), Lowell (US-2019/0188557), and Yu (US-2019/0034798).  While the references cited above contain various generalized similarities to the method applied to the hardware configuration and artificial neural network of claim 12, the memory operations and weighting scheme recited in claim 12 are not fully taught by the prior art cited above, nor by any other prior art discovered by Examiner, either in singly or in an obvious combination.  Therefore, claim 12 distinguishes over the prior art.
Claims 2-11, 13-22 and 24 each distinguish over the prior art at least due to their respective dependencies.
Claims 1-22 and 24 each distinguish over the prior art, and there are no outstanding grounds of rejection or objection.  Therefore, claims 1-22 and 24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616